Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted claim language filed 15 March 2021.  Claims 1-13, 16 & 17 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al (US Patent No. 6829695B1; Ross hereinafter) in view of Rana et al (US Patent No. 9753965B2; Rana hereinafter).

As for Claim 1, Ross teaches, A search apparatus comprising: 
a memory configured to store search target data (see col. 5, lines 35-43; e.g., the reference of Ross teaches of utilizing a database structure to add new records by placing them at the “end” of a record storage area, maintaining its relative position from the “start” or “beginning” of the storage area.  As illustrated within Figure 4, and stated within column 9, lines 25-32, “...the CPU has associated with it a memory for storing data and...a storage unit for the mass storage of files, including database records”, reading on the claimed limitation.   A user can query the database of records by entering key field information in order to derive query results, thus, searching target data); and
processing circuitry configured to perform search processing for the search target data based on key data, wherein the search target data stored in the memory is data of a multiway tree structure including an internal node array and a leaf node array (see col. 5, lines 23-34, 41-56; col. 9, lines 25-32; e.g., the reference of Ross teaches of utilizing a query engine for the querying of requested data in a relational database system using relational processing, where a result of the query is a binary tree (B-tree) for a particular key field.  Each field type in a record is converted into a balanced binary tree, with nodes of the tree defining each field match possibility. Column 24, lines 28-53 teaches of employing a “DRAM memory array” comprising one or more of a plurality of virtual FIFO memory spaces containing a plurality of values.  Data is staged to and from the DRAM memory array over a local bus using one or more input internal registers, enters the key field information into the CPU and performs the query and places the query results into the memory).
The reference of Ross does not appear to explicitly recite the limitations of, “each internal node in the search target data includes a bit vector representing whether a transition destination is an internal node or a leaf node by a bit”, “the processing circuitry is configured to repeatedly execute, until a transition node becomes a leaf node” and “obtaining a chunk of a predetermined bit length from the key data, determining whether a transition destination from the internal node is an internal node or a leaf node based on a bit, in the bit vector of the accessing internal node, that corresponds to a value of the chunk, and accessing a node of the transition destination”.
The reference of Rana appears to explicitly recite the limitations of, 
where a concatenation of a location identifier associated with a region with one additional bit or character referring to one of a predetermined number of subregions, such as 4, 8 or 16 subregions contained within the region, is considered equivalent in function to Applicant’s included bit vector indicative of a destination and reading on Applicant’s claimed limitation.  As defined within Applicant’s disclosure, a bit stream is a contiguous stream of data, such as a stream or substream of data {e.g., a stream of tweets} processed with location information for each level in an index tree stored at the head of the total payload data representing an entire region, as taught at least within col. 6, lines col. 20, lines 33-52.  Applicant’s disclosure, referring to a “bit vector” at least Figure 5 within pages 10 through 11 clearly states that, “...In the example of Fig. 5, for example, the rightmost (0-th) bit of the vector corresponds to the chunk 00, the first bit corresponds to the chunk 01, the second bit corresponds to the chunk 10, and the third bit corresponds to the chunk 11. Each bit of the vector indicates whether the transition destination (child node) from the internal node is an internal node or a leaf node. In the present embodiment, 1 indicates an internal node and 0 indicates a leaf node, and in the same fashion, the Rana reference provides a “bit” or “sequence of bits” which refer to one or more location identifiers associated with a hierarchical location identification system including at least a quad tree-based location identifier having a concatenation of a location identifier associated with a region with one additional bit referring to subregions), and wherein
“the processing circuitry is configured to repeatedly execute, until a transition node becomes a leaf node” (see col. 21, lines 18-51; e.g., As discussed within the cited column 21, lines 18-51 and lines 66 through column 22, lines 1-16, a “query response {QR} module” can walk down/traverse the region-level index system to find sub-regions of the region that intersects with the target location.  As stated within the cited portion, “...As the QR module 114 traverses down the index tree, at each node during the traversal, the QR module 114 can collect leaf polygon identifiers associated with the node. Then the QR module 114 can narrow the potential set of potential leaf identifiers that might be found in subsequent iterations. For example, as the QR module 114 walks down the node hierarchy of the index tree, the set of polygon identifiers relevant to a particular node corresponding to a particular sub-region is restricted to the polygon identifiers associated with the parent node of the particular node. Once the QR module 114 reaches the leaf node of the region-level index system (e.g., the highest precision level of the region-level index system), the QR module 114 can terminate the traversal of the region-level index system”, reading on Applicant’s claimed limitation by iteratively traversing the tree until one or more leaf nodes are encountered), processing of
“obtaining a chunk of a predetermined bit length from the key data, determining whether a transition destination from the internal node is an internal node or a leaf node based on a bit, in the bit vector of the accessing internal node, that corresponds to a value of the chunk, and accessing a node of the transition destination” (see Fig. 12; see col. 17, lines 31-45; e.g., the reference of Rana teaches of a process of an index system that returns a set of polygons intersecting with a particular location, where each polygon is associated with a unique identifier such as a UUID having 128 bits or an integer having 32 or 64 bits, therefore, providing for the retrieval of data of a particular bit length that is associated with a specific location within a plurality of location, such as a specific leaf node. A polygon identifier points to one or more specific entities of interest, which may be represented by an index or a group identifier.  As discussed within the text of at least column 5, lines 42-56 and column 7, lines 53-67 through column 8, lines 1-14, an index generation module uses one or more location identifiers to represent one or more polygons/sub-polygons that also represent one or more geographic regions/sub-regions.  Location identifiers can be hierarchically organized, with hierarchy being determined by at least a number of bits used to represent a location identifier, a depth of the tree representing the hierarchy of location identifiers, and/or breadth of the tree representing the hierarchy of location identifiers, using the one or more polygons/sub-polygons to build an index system that can efficiently retrieve the first character of a geohash code and compare the first character to the root node and iterated to subsequent nodes until a match is found within a leaf node or no match is found within the geohash code index system.  Column 17, lines 5-10 goes on to teach that the QR module can use the one or more identifiers of polygons to retrieve the payload data for the particular location from a database), 
The combined references of Ross and Rana are considered analogous art for being within the same field of endeavor as the claimed invention, which is data processing systems.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the traversal of a multi node tree structure in response to a query according to an additional bit corresponding to a location identifier of a hierarchical location identifier system, as taught by Rana, with the method of Ross, because it would be desirable to define regions of interest corresponding to geographic location points, and determine actions to be performed based on the location. (Rana; col. 2, lines 4-14) 

As for Claim 2, Ross teaches, wherein each internal node in the search target data includes first base information indicating a storing position of an internal node of a transition destination, and second base information indicating a storing position of a leaf node of a transition destination (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 25, lines 15-66; e.g., the reference of Ross teaches of the utilization of at least a 
the processing circuitry is configured, when the transition destination determined based on the value of the bit of the bit vector is an internal node, to access the internal node of the transition destination using the first base information, and when the transition destination is a leaf node, to access the leaf node of the transition destination using the second base information (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 25, lines 15-66; e.g., the reference of Ross teaches of the utilization of at least a Huffman tree, which is a form of a binary tree having branch nodes and leaf nodes and contain information which is used to form content being transmitted, pointing to the location of stored information).

As for Claim 3, Ross teaches, wherein, for each internal node in the search target data, internal nodes that become transition destinations are stored in the internal node array in which storing positions are consecutive, and leaf nodes that become transition destinations are stored in the leaf node array in which storing positions are consecutive (see col. 21, lines 28-56; col. 22, lines 43-62; col. 24, lines 28-53; e.g., the reference of Ross provides for the storage of input data from at least a FIFO device, where 32-bit words can be loaded/unloaded within the plurality of memory spaces being utilized by the generated binary tree having branch and leaf nodes) and wherein

when the transition destination is a leaf node, to access the leaf node of the transition destination using the second base information and the number of bits indicating a leaf node of the bit vector (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 25, lines 15-66; e.g., the reference of Ross teaches of the utilization of at least a Huffman tree, which is a form of a binary tree having branch nodes and leaf nodes and contain information which is used to form content being transmitted, pointing to the location of stored information).

As for Claim 4, Ross teaches, wherein, as to each internal node in the search target data, leaf nodes that become transition destinations are stored in the leaf node array in which storing positions are consecutive, leaf nodes having the same value are compressed, and a plurality of leaf nodes do not include leaf nodes having the same value (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., the reference of Ross teaches of the utilization of at least a Huffman 
each internal node in the search target data includes a leaf vector having a bit indicating a storing position at which a value of a leaf node before compression changes (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., as stated within the cited portions, “branch nodes”, equivalent in function to Applicant’s internal nodes, contain composites holding the accumulated set of all values {symbols} that lie below it within the one or more leaf nodes of the generated binary tree, where 1s and 0s are used to indicate direction taken from a branch node), and wherein 
the processing circuitry is configured, when the transition destination determined based on the value of the bit of the bit vector is a leaf node, to access the leaf node of the transition destination using the second base information and the number of bits indicating the storing position in the leaf vector (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., as stated within the cited portions, “branch nodes”, equivalent in function to Applicant’s internal nodes, contain 

As for Claim 5, Ross teaches, wherein the processing circuitry is configured to check the bit vector first between the bit vector and the leaf vector, and to use the leaf vector based on the value of the bit of the bit vector (see col. 25, lines 15-67; col. 26, lines 1-2; e.g., the reference of Ross teaches of checking the associated sequence of bits, such as recording a “1” bit, in order to determine directions to be taken from branch and leaf nodes during respecting encoding and decoding processes within a generated binary tree).

As for Claim 6, Ross teaches, wherein, as to each internal node in the search target data, leaf nodes that become transition destinations are stored in the leaf node array in which storing positions are consecutive, leaf nodes having the same value are compressed, and a plurality of leaf nodes do not include leaf nodes having the same value (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., the reference of Ross teaches of the utilization of at least a Huffman 
each internal node in the search target data includes a mask vector having a bit indicating a storing position at which a value of a leaf node before compression changes (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., as stated within the cited portions, “branch nodes”, equivalent in function to Applicant’s internal nodes, contain composites holding the accumulated set of all values {symbols} that lie below it within the one or more leaf nodes of the generated binary tree, where 1s and 0s are used to indicate direction taken from a branch node.  According to column 20, lines 13-49, the reference of Ross teaches of receiving a “masking word” input, considered equivalent to Applicant’s “mask vector having a bit indicating a storing position”, works in conjunction with a received 4-bit word provides for the performance of Boolean operations by a “path-enable gate” in order to selecting bits allowed to pass through as output), and wherein
the processing circuitry is configured, when the transition destination determined based on the value of the bit of the bit vector is a leaf node, to access the leaf node of the 

As for Claim 7, Ross teaches, wherein, as to each internal node in the search target data, internal nodes that become transition destinations are stored in the internal node array in which storing positions are consecutive, internal nodes having the same value are compressed, and a plurality of internal nodes do not include internal nodes having the same value (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., the reference of Ross teaches of the utilization of at 
each internal node in the search target data includes a mask vector having a bit indicating a storing position at which a value of an internal node before compression changes (see col. 6, lines 56-67 through col. 7, lines 1-5, 12-19; col. 24, lines 55-67; col. 25, lines 5-66; e.g., as stated within the cited portions, “branch nodes”, equivalent in function to Applicant’s internal nodes, contain composites holding the accumulated set of all values {symbols} that lie below it within the one or more leaf nodes of the generated binary tree, where 1s and 0s are used to indicate direction taken from a branch node.  According to column 20, lines 13-49, the reference of Ross teaches of receiving a “masking word” input, considered equivalent to Applicant’s “mask vector having a bit indicating a storing position”, works in conjunction with a received 4-bit word provides for the performance of Boolean operations by a “path-enable gate” in order to selecting bits allowed to pass through as output), and wherein
the processing circuitry is configured, when the transition destination determined based on the value of the bit of the bit vector is an. internal node, to access the internal 

As for Claim 8, Ross teaches, wherein, as to each internal node in the search target data, leaf nodes having the same value are compressed after a predetermined value is masked in leaf nodes that become transition destinations and the masked value is changed to a different value, so that a plurality of leaf nodes do not include leaf nodes having the same value, and stored in the leaf node array in which storing positions are consecutive (see col. 19, lines 20-67; col. 20, lines 1-49; e.g., As stated within the cited 
each internal node in the search target data includes the masked predetermined value, a leaf mask having a bit indicating a position of the leaf vector having the predetermined value before compression, and a leaf vector having a bit indicating a storing position at which a value of a leaf node before compression changes (see col. 19, lines 20-67; col. 20, lines 1-49; e.g., As stated within the cited portions of Ross, 32-bit integers are processed and sorted in ascending order, where each integer represents a physical record index where specific query items are found in one or more databases.  The integers are then transformed into bit positions in a contiguous binary 
the processing circuitry is configured, when the transition destination determined based on the value of the bit of the bit vector is a leaf node, to determine whether a bit is set in the leaf mask at a position the same as that of the bit in the bit vector, obtain the predetermined value as a value of the leaf node of the transition destination when the bit is set, and access the leaf node of the transition destination using the second base information and the number of hits indicating the storing position in the leaf vector when the bit is not set (see col. 19, lines 20-67; col. 20, lines 1-49; e.g., As stated within the cited portions of Ross, 32-bit integers are processed and sorted in ascending order, where each integer represents a physical record index where specific query items are found in one or more databases.  The integers are then transformed into bit positions in a contiguous binary stream or collections by components such as an input FIFO 

As for Claim 9, Ross teaches, wherein the processing circuitry is configured to calculate the number of bits using a popcnt command (see col. 11, lines 25-59; e.g., the reference of Ross teaches of utilizing a “record counter circuit” within a dual concurrent FIFO that monitors the output serial bit stream of a relational processor and counts the “1” bits, reading on Applicant’s claimed limitation by perform the equivalent function of counting bits within a 64-bit device. As stated above, and found at least within column 46, lines 17-35, Ross teaches of providing storage means within 64-bit or larger architectures, not just 32-bit systems).



As for Claim 11, Ross teaches, wherein the chunk is a 6 bit length, and the bit vector is a 64 bit length (see col. 26, lines 30-54; col. 28, lines 14-29; e.g., the reference of Ross teaches of utilizing variable-length bit codes and states, “...a fourth comma code denoted in the output stream by a binary "1110" (also called a fixed 6-bit run -length counter with an implied "1" bit)...”  As stated above, and found at least within column 46, lines 17-35, Ross teaches of providing storage means within 64-bit or larger architectures, not just 32-bit systems).

As for Claim 12, Ross teaches, processing circuitry and the memory are configured on a 64 bit CPU, the chunk is a 6 bit length, and the bit vector is a 64 bit length, and wherein the processing circuitry is configured to calculate the number of the bits using a popent command of the 64 bit CPU, and to access a node of the transition destination using an offset, from base information, based on the number of the bits (see col. 11, lines 25-59; e.g., the reference of Ross teaches of utilizing a “record counter circuit” within a dual concurrent FIFO that monitors the output serial bit stream of a relational processor and counts the “1” bits, reading on Applicant’s claimed limitation by 

As for Claim 13, Ross teaches, wherein the processing circuitry is configured to obtain a chunk of a bit length longer than the predetermined bit length from the key data, and directly reach a leaf node by performing search using the chunk (see col. 10, lines 17-57, col. 17, lines 1-49; e.g., the reference of Ross teaches of obtaining a predetermined chunk amount of thirty-two bits of the overall bit stream or a 32 bit predefined integer representing threads or collections of data and their corresponding locations.  The output of multiple input/output channels are serial bit streams that can be converted using a serial-to-parallel converter or bit position-to-integer converter, where threads are converted from record indexes of a database to respective bit positions indicating location {Channels A-D} of data and whether one or more records satisfy a search criteria).


Claims 16 & 17 amount to a method and non-transitory computer readable medium, respectively, comprising instructions that, when executed by one or more processors, performs the search apparatus of Claim 1.  Accordingly, Claims 16 & 17 are rejected for substantially the same reasons as presented above for Claim 1 and based see col. 5, lines 1-43; col. 6, lines 38-55; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to Ross and Rana’s alleged failure to teach the subject matter of Claims 1-13, 16 & 17 have been fully considered and are not persuasive, with further explanation provided below.
With respect to Applicant’s argument that:
“... this description does not disclose anything about a “bit vector representing whether a transition destination is an internal node or a leaf node by a bit,” as required by the claims.
Therefore, Ross and Rana clearly cannot be properly combined to disclose or suggest all of “a bit vector representing whether a transition destination is an internal node or a leaf node by a bit... determining whether a transition destination from the internal node is an internal node or a leaf node based on a bit, in the bit vector of the accessing internal node, that corresponds to a value of the chunk, and accessing a node of the transition destination.”

Examiner is not persuaded.  As stated within the previous communication and reiterated herein, the Rana reference, in combination with the primary Ross reference, reads on Applicant’s claimed limitations, which utilize a multiway tree structure in the form of a tree structure including one or more of a branch node, considered equivalent in function to Applicant’s “branch node”, and one or more of a leaf node which generates indices for an indexing system which allows for the traversal of the tree structure from branch node to leaf node, discussed at least within column 3, lines 8-16. where a concatenation of a location identifier associated with a region with one additional bit or character refers to one of a predetermined number of subregions, such as 4, 8 or 16 subregions contained within the region, considered equivalent in function to Applicant’s included “bit vector” that provides an indication of a destination, and continues to read on Applicant’s claimed limitation.  Applicant’s disclosure, at least within column 21, lines 18-51, teaches of a location identifier referring to a target location is extracted and utilized to identify a region including the target location, and further retrieve a corresponding “region-level index system” that allow for locating sub-regions that intersect with the target location.  Through traversal, once the leaf node of the region-level index system is reached, traversal can terminate, and the resulting set of identifiers represent regions intersecting the location identifier.  The cited column 21, lines 66-67 through column 22, Each bit of the vector indicates whether the transition destination (child node) from the internal node is an internal node or a leaf node. In the present embodiment, 1 indicates an internal node and 0 indicates a leaf node”, found at least within cited portions of pages 10 through 11 of Applicant’s disclosure.  As stated within this communication, Applicant’s disclosure, referring to a “bit vector” at least Figure 5 within pages 10 through 11 clearly states that, “...In the example of Fig. 5, for example, the rightmost (0-th) bit of the vector corresponds to the chunk 00, the first bit corresponds to the chunk 01, the second bit corresponds to the chunk 10, and the third bit corresponds to the chunk 11. Each bit of the vector indicates whether the transition destination (child node) from the internal node is an internal node or a leaf node. In the present embodiment, 1 indicates an internal node and 0 indicates a leaf node, and in the same fashion, the Rana reference provides a “bit” or “sequence of bits” which refer to one or more location identifiers associated with a hierarchical location identification system 
          

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Chen et al (USPG Pub No. 20110030057A1) teaches matching with a large vulnerability signature ruleset for high performance network defense.
**Barnes et al (US Patent No. 6931418B1) teaches a method and system for partial-order analysis of multidimensional data.
**Teerlink et al (USPG Pub No. 20110173166A1) teaches generating and merging keys for grouping and differentiating volumes of files.
**Lambov et al (USPG Pub No. 20080275837A1) teaches a method and system for approximate string matching.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								4/10/2021